                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                              NO. 3:20-cv-312-GCM

                                             )
CLEAR BLUE INSURANCE, CO.,                   )
                                             )
                     Plaintiff,              )
                                             )
v.                                           )                ORDER
                                             )
AMIGO MGA, LLC,                              )
                                             )
                     Defendant.              )

       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac Vice

(“Motion”) concerning Keith T. Grumer (Doc. No. 9), which was filed June 12, 2020.

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fees, the Court hereby GRANTS the Motion.

       In accordance with Local Rule 83.1(B), Mr. Grumer is admitted to appear before this court

pro hac vice on behalf of Defendant Amigo MGA, LLC.

       IT IS SO ORDERED.




                               Signed: June 15, 2020




        Case 3:20-cv-00312-GCM Document 10 Filed 06/16/20 Page 1 of 1
